Citation Nr: 1731531	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-47 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected major depressive disorder (depression), prior to June 24, 2011, and an increased rating in excess of 30 percent thereafter. 

2.  Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome, right knee, with osteoarthritis (right knee disability). 

3.  Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome, left knee, with osteoarthritis (left knee disability).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to September 2000. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; a July 2009 rating decision continuing the evaluation for service-connected depression at 10 percent disabling, and a June 2014 rating decision continuing the evaluations for service-connected right and left knee disabilities at 10 percent disabling. 

The Board notes that during the pendency of the appeal, the RO, in a January 2016 rating decision, increased the rating for service-connected depression to 30 percent disabling, effective June 24, 2011.  Because the grant of a 30 percent rating, effective June 24, 2011, does not constitute a full grant of the benefit sought, the Veteran's claim for an increased rating for service-connected depression remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2016, the Board remanded the claims for further development.  

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the evidence reveals that the Veteran has been employed as an accountant throughout the appeal.  The matter of a TDIU under Rice is neither raised by the record nor claimed by the Veteran.



FINDINGS OF FACT

1.Throughout the entire appeal period, from January 29, 2009 to the present day, the Veteran's service connected psychiatric disability has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.

2.  During the period on appeal, the Veteran's right knee disability has been manifested by x-ray evidence of arthritis with limited painful motion; flexion was limited to no less than 80 degrees and extension was limited to no more than 0; ankylosis, dislocation or removal of semilunar cartilage, impairment of tibia or fibula, instability, subluxation, or genu recurvatum has not been shown.

3.  During the period on appeal, the Veteran's left knee disability has been manifested by x-ray evidence of arthritis with limited painful motion; flexion was limited to no less than 90 degrees and extension was limited to no more than 0; ankylosis, dislocation or removal of semilunar cartilage, impairment of tibia or fibula, instability, subluxation, or genu recurvatum has not been shown.


CONCLUSIONS OF LAW

1. From January 29, 2009 to June 23, 2011, the criteria for a 30 percent rating, but no higher, for service-connected psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  From June 24, 2011, the criteria for a rating in excess of 30 percent for service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DCs 9434 (2016).

3.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003-5260, 5010, 5257, 5258, 5261 (2016).

4.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003-5260, 5010, 5257, 5258, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist/Standard of Review

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Increased Rating Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §  4.2.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A.  Major Depressive Disorder

The service connected psychiatric disability at issue, listed on the most recent decision as major depressive disorder (depression) is rated under DCs 9434 (Major depressive disorder).  Such disability is rated under the General Rating Formula for Mental Disorders as set forth below.

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130. 

The symptoms recited in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV). However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change applies in this case as the Veteran's claim was certified to the Board in April 2016.  Therefore, the regulations pertaining to the DSM-5 are for application.

The Board also notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

VA treatment records show that the Veteran was seen in August, 2008 for complaints of frequent crying spells and depressed mood.  She was prescribed bupropion for these symptoms.  She was seen by mental health in September 2008 and reported that she was no longer having crying spells and felt slightly better.  Mental status examination results from this visit revealed that the Veteran was oriented to person, place and time.  She denied any suicidal or homicidal ideations.  

Subsequent mental health treatment reports from December 2008 through September 2010 revealed that she was oriented to person, place, and time.  She reported that her relationship with her husband was better that her son was doing well since the bone marrow transplant.  She reported that her sleep was good.  She denied any suicidal or homicidal ideations.  Her thought content and process were deemed appropriate.  

VA treatment records from September 2008 to September 2010 show that the Veteran was assigned GAF scores ranging from 60 to 80 and was prescribed Wellbutrin.  On a September 2010 mental health psychiatrist note, on examination, she was noted to be oriented to person, place, and time.  Her rapport was good.  She was appropriately dressed.  Her mood was dysphoric and affect blunted.  Her speech was coherent and appropriate.  There was no thought disorder.  She denied suicidal ideation and plans as well as homicidal ideation.  

On April 2009 VA mental disorders examination, the Veteran reported that she was moody and worried about everything.  There were times when she had difficulty falling asleep and there were times were she did not want to get out of bed.  She reported that she had panic attacks.  She claimed that her energy level varied and that her concentration was "okay".  She stated that she was not depressed, but rather was angry and felt sad and disappointed.  She had been taking medication for 7 or 8 months, which made her feel better.  She denied auditory or visual hallucinations or suicidal or homicidal ideations.  She also denied psychotic episodes, manic behavior, or obsessive thinking.  She reported that she currently worked at the VA in Columbus as an accountant.  She described her attendance as good.  She explained that she occasionally took a day off from work, but did not have any extended periods of absenteeism.  She described her performance as exceptional as she knew her job and did not have any difficulty with doing her work.  She was able to concentrate in her position.  She did report that her supervisor would report the Veteran as "argumentative."  The Veteran reported that she was angry, but not specifically at her supervisor.  She was married with two children.  She did have stress associated with her son's health related to his diagnosis of sickle cell anemia.

Mental status examination results revealed that the Veteran was neatly groomed.  She was detached, but cooperative with the interviewer.  She exhibited minimal anxiety without abnormal movement or psychomotor agitation.  She was alert and oriented to person, place and time.  Her speech was normal, coherent, and goal directed.  Her thought process was linear.  Her affect was noted to be flat, non-labile and appropriate.  She reported her mood as "down." There was no evidence of psychosis and cognition was grossly well preserved.  Her memory was intact and insight was limited.  Her judgment was fair.  The examiner provided an Axis I diagnosis of major depressive disorder and a provisional diagnosis of dysthymia.  The examiner noted that the Veteran was sad and miserable with chronic unhappiness.  The examiner further noted that the Veteran's overall symptoms did not appear to have changed much in terms of frequency or intensity since 2000.  She indicated that her symptoms may have been helped some by medication and therapy.  She did not require hospitalization or an increase level of care.  She was able to maintain employment.  It was noted by the examiner that psychosocial stressors such as infidelity, a child with a medical illness, and underlying issues with the military have exacerbated the depressive symptoms.  The examiner opined that it is as likely as not psychosocial stressors have led to a chronic and persistent disturbance in mood characterized by dysthymia a mild chronic disorder. The examiner explained that when the major depressive episode cleared the Veteran subsequently returns to a chronic state of dysthymia.  The coexistence of these mild and more severe forms of depression is sometimes referred to as double depression.  The examiner added that double depression perhaps lead to a new lower "baseline" level of functioning overall.  The examiner assigned a GAF score of 52.  The examiner reported that the GAF score reflected moderate difficulty with social and occupational functioning.  

VAMC treatment records did not show ongoing psychiatric treatment between September 2010 and July 2012.  

In December 2010 correspondence, the Veteran reported that she was taking medication for depression and experienced various side effects including irritability, hostile/angry feelings, impulsive actions, severe restless, trouble sleeping, headaches, and joint aches.  

On June 2011 VA examination, the Veteran reported her mood as irritable and depressed.  She sometimes felt hopeless because of the things that she was unable to do such as exercise, lose weight, relocate to Arkansas to be with her family.  She was busy with her children and did not have time to exercise.  She slept for about five hours a night.  She stated that her concentration and energy level were "okay".  She denied physical aggression, suicidal ideation, panic attack, hallucinations obsessive compulsive disorder, psychosis, and mania.  She stated that she was emotional and cried easily.  She has chronic baseline level of depression and dysthymia.  She stated that she called off work maybe about 10 times in the past two years because she did not feel like going into work.  She reported that she worked at the same job as an accountant for the past five years without problems and spent most of her free time as a family. 

On mental status examination, she was appropriately groomed, alert, and cooperative with good eye contact.  She was tearful at times.  Her speech was normal in rate, rhythm, and tone.  Her mood was depressed with a restricted affect.  Thought processes were logical and coherent.  She denied delusions, hallucinations, paranoia, or any active suicidal or homicidal ideation.  She was alert and oriented times three.  Her concentration was good and insight and judgment were fair.  She was assigned a GAF score of 52.  She described symptoms of dysthymic disorder in the last two years since her last VA examination.  The examiner found that there did not appear to be any significant change in functioning since then.  The examiner stated that there was no significant impact on occupational functioning although she added that the Veteran did report that she took off from work for 10 days due to mental health reasons.  

Since July 2012, the Veteran was treated routinely for her depressive symptoms.  The most predominant symptoms noted in these records were depression with some anger and irritability problems.  There is no documentation of social or occupational impairment, panic attacks, impaired judgment, memory issues, or disturbances in motivation.  The treating physicians noted at times that the Veteran's symptoms did not rise to the level of major depressive disorder and were more consistent with dysthymia.  Between July 2012 and May 2014, she was assigned GAF score ranging from 55 to 72.  

On November 2015 mental disorders DBQ, the examiner described the Veteran's level occupational and social impairment with regards to her major depressive disorder as mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner reviewed the Veteran's former VA examination in June 2011 and reported that there were no significant changes in her social/marital life since that time.  The Veteran indicated that her son was doing well (he has sickle cell anemia) and that her two children keep her busy with sports.  She has been married to her current husband for 17 years, but described the marriage as difficulty due to repeated infidelities on his part.  She stated that she had no friends and her family is in Arkansas.  She attends church.  She continued to work as an accountant.  She denied any problems on the job and indicated that she enjoyed her work.  She indicated that she had not been on prescription medication for the past two to three years.  She has not felt the need to go to counseling.  She denied any suicidal or homicidal ideations.  She did not sleep through the night because her thoughts kept her up and she felt tired all of the time.  Her symptoms included depressed mood, chronic sleep impairment, and disturbances in motivation and mood.  

Behavioral observations were noted as the Veteran arriving late to the examination.  She was appropriately attired in casual clothing and exhibited adequate grooming.  She was oriented to time, place, person, and situation.  Her motor activity was unremarkable and eye contact was normal.  She exhibited a cooperative attitude throughout the examination.  Her mood was neutral and depressed and her affect was appropriate, but she became tearful at one point.  Her speech was normal in rate and tone and her thought process was logical and goal-directed.  There were no indications of delusions, hallucinations, or paranoid thinking.  She did not have any suicidal or homicidal ideations.  She expressed feelings that her depression was related to her marriage.  She had a light appetite, and mentioned previous concern about weight, but was not involved in any type of exercise to lose weight or reduce stress.  Her sleep was interrupted through the night and she had a hard time falling asleep.  There were no problems noted with memory or attention.  Her insight and judgment were normal.  Her intellectual functioning appeared to be within the average range based on education, work history, and use of language.  Current stressors included marital strain (repeated infidelity), distance from her family in Arkansas, and lack of a support network.  The examiner noted that the Veteran lacked the skills to help herself handle stress.  She has been accustomed to putting herself last and did not appreciate need to take care of herself (relaxation, exercise, talking to someone).

VA treatment records included a May 2016 psychiatry initial evaluation note in which the Veteran reported depression and feeling out of control.  She reported stressors related to her husband and her children.  She had been having crying spells and felt overwhelmed, irritable, and edgy.  On mental status examination she was grossly alert and oriented, her appearance was neat and casual, her speech was clearly articulated and non-pressured, she was interactive with the examiner, her affect was reactive and appropriate and her mood was depressed.  Her thought process was linear, logical, and organized.  She did not exhibit suicidal or homicidal ideations, intent, or plan.  There was no evidence of delusional thoughts or perceptual disturbances.  Her insight and judgment were adequate and cognition was grossly intact.  She was assigned a GAF score of 50.  She was prescribed escitalopram and titrates.  Treatment records dated from June to November 2016 included GAF scores ranging from 55 to 65.  A November 2016 Mental Health note included a diagnosis of major depressive disorder, in partial remission.  The Veteran denied current suicidal and homicidal ideation.  The provider noted that the Veteran was not deemed to be an imminent risk for harm toward self or others.  She reported that she was separated from her husband and in the process of moving.  She obtained a part-time job, in addition to her full-time job.  She reported her mood as good.  She discussed periods of anger at her husband and increasing acceptance of his history of infidelity and vague communication.  On mental status examination, she was oriented and her dress and grooming was casual.  Her behavior was cooperative and engaged, she was occasionally tearful, and she appeared tired.  Her affect was full and her speech was within normal limits.  She was goal directed and logical.  There was no evidence of psychosis.  Her insight and judgment were good.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from January 29, 2009, the Veteran's depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and more nearly approximates the criteria for the 30 percent disability rating, under Diagnostic Code 9434.

Although the RO increased the Veteran's rating for depression to 30 percent disabling based on the findings of the June 24, 2011 VA examination showing chronic depression and chronic sleep impairment, along with an occasional occupational impairment due to the depression, the record reflects that those symptoms were present prior to the June 24, 2011 VA examination.  At the time of the June 2011 VA examination, the Veteran reported her time off for mental health reasons for the past two years, which dated back to 2009.  Also, the June 2011 VA examiner reported that there did not appear to be any significant change since the prior April 2009 VA examination, reflecting that the level of severity of her mental disorder was the same for the appeal period prior to June 24, 2011.  Additionally, during the April 2009 VA examination, the Veteran reported that she did not have difficulty with work; however, she believed that her supervisor would describe her as "argumentative" and she occasionally took time off from work.  The Veteran also described difficulties with sleep.  The examiner indicated that the Veteran had chronic and persistent disturbance in mood characterized by dysthymia, "a mild chronic disorder," which was still present whenever a major depressive episode resolved.  The Veteran also reported that she was moody, worried about everything, and had panic attacks.  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for depression have been met for the appeal period from January 29, 2009 to June 24, 2011.

In regards to whether a rating in excess of 30 percent is warranted at any point throughout the appeal from January 29, 2009, after reviewing the evidence of record, the Board concludes that the record does not show occupational and social impairment with reduced reliability and productivity, as is required for a 50 percent evaluation, the next highest available, for any period since January 29, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 50 percent evaluation.  The evidence does not show that the Veteran exhibited a flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  More specifically, the treatment records and as well as the April 2009, June 2011, and November 2015 VA examination results show that thought process was normal and judgment and insight intact.  Her speech was normal in rate and tone. Her concentration was good.  She was oriented to person, time and place and she did not have hallucinations or delusions.  She did not have suicidal or homicidal ideations.  The Board has considered the Veteran's reports of panic attacks, a lack of friends and marital problems/separation, as well as the November 2015 VA examiner note regarding disturbances in motivation and mood.  Additionally, the April 2009 VA examiner indicated that the Veteran had chronic and persistent disturbance in mood characterized; however, at the same time, the examiner described the symptoms as dysthymia, a mild chronic disorder.  Regardless, the Veteran has consistently claimed that she had exceptional job performance as she knew her job and did not have any difficulty with doing her work.  She was able to concentrate in her position and she enjoyed her work.  Although she reported that she did not have any friends, she appeared to keep in touch with her family who lived in Arkansas and was actively involved in her children's' lives, despite parental challenges.  Additionally, the problems with her marriage and separation were attributed to infidelity.  The Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in occupational and social impairment with reduced reliability and productivity as contemplated by the rating criteria for a 50 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  The Veteran's GAF scores have ranged from 50 to 80.  Pursuant to the DSM-IV, a GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).

While the Veteran's GAF scores have fluctuated over time, her lowest score of 50- suggestive of serious symptoms-was assigned in conjunction with a normal mental status examination aside from a depressed mood with reports of marital problems and parenting challenges, which is consistent with that contemplated by the assigned 30 percent rating.  See May 2016 VA treatment record.  The Veteran has also received GAF scores that would indicate only transient or mild symptomatology.  However, her reported symptoms, objective findings, and level of social and occupational impairment remained consistent throughout the appeal regardless of the assigned GAF scores.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the higher, 50 percent rating.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a 30 percent rating for major depressive disorder is warranted for the appeal period from January 29, 2009 to June 24, 2011.  The Board also finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent for the appeal period from January 29, 2009; therefore, entitlement to a rating in excess of 30 percent is not warranted for major depressive disorder from January 29, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

B.  Bilateral Patellofemoral Syndrome with Osteoarthritis

The Veteran contends that she is entitled to a higher rating for her bilateral knee disabilities.  Her service-connected bilateral knee disabilities are currently rated at 10 percent under Diagnostic Codes 5003-5260 for right and left knee patellofemoral syndrome with osteoarthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5261, a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.
Diagnostic Code 5257, governing recurrent subluxation or lateral instability, awards 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for a severe impairment.  Id. 

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable rating under Codes 5260 or 5261, a separate rating could be assigned if there was evidence of a full range of motion 'inhibited by pain.'  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Also, VA's General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint. 38 C.F.R. § 4.45 (f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under DC 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and DC 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DCs 5258, 5259 (2016).

Considering the pertinent facts in light of the above, the Board finds that, at no point pertinent to the current claim for increase has either the right or left knee disabilities warranted a rating higher than the 10 percent rating assigned.

The Veteran was afforded a VA knee and lower leg conditions DBQ examination in May 2014.  The Veteran stated that she has had pain in her knees for many years.  She was diagnosed with patellofemoral syndrome and eventually osteoarthritis.  She reported that her pain was much worse.  She was given a cream for pain and she did strengthening exercises.  She alleged that her knees locked up on her at times.  She indicated that she had flare-ups that impacted the function of the knee in that she had increased pain when she tried to stand or walk for too long.  Range of motion studies revealed bilateral knee flexion to 140 degrees or greater and extension to 0 degrees; there was no painful motion on either flexion or extension, bilaterally.   The Veteran did not have additional limitation in range of motion of the knee following repetitive-use testing.  Functional loss and/or functional impairment of the knee and lower leg were described as pain on movement.  She did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing revealed bilateral knee flexion and extension as 5/5.  Joint stability testing (Lachman, Posterior drawer, and medial-lateral instability) was normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not currently have and never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  She did not have any meniscal conditions or surgical procedures for a meniscal condition.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

The Veteran did not have any prior joint replacement or other knee surgeries and/or scars on her knees.  She occasionally used a knee brace.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There was x-ray evidence of degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  Regarding functional impact, the Veteran's knee conditions did not impact her ability to work.  The examiner added that pain in the knee could significantly limit functional ability during flare-up.  The examiner also indicated that pain decreased range of motion during flare-up; however, she could not comment on the degrees lost without resorting to mere speculation.  

On her June 2014 notice of disagreement, the Veteran noted that she had occasional incapacitating exacerbations and that she fell frequently due to her knees buckling.  

VA treatment records include a March 2015 physical therapy note in which the Veteran reported that her knee pain was intermittent, but worse in the right knee than the left knee.  She stated that her knees mostly bothered her with kneeling, going downstairs, or squatting.  She also complained of her right knees buckling, about 1-2 times per month, mostly on her right side.  She indicated that popping and clicking occurred as well.  Regarding functional impact, she had trouble with prolonged walking, squatting, and kneeling.  Overall, prolonged sitting was not too painful, but the knees may become stiff.  On examination, there was no tenderness to palpation.  Range of motion was 120 degrees of flexion on the left side and 118 degrees on the right side.  Extension was within normal limits, bilaterally, but with pain on the right side.  She reported slight pain with inferior and superior gliding of the right knee.  There were no gait discrepancies.  She was able to ascend the stairs using a reciprocal pattern, but descended using a step-toe pattern, lowering her right leg first.  A June 2015 physical medicine rehabilitation consult showed that a TENS unit was applied to the Veteran's right leg.  In October 2015, she received a steroid injection in her right knee for pain relief.  

A February 2016 orthopedic surgery note documented the Veteran's complaints of bilateral chronic aching knees.  She stated that at times, the pain was very limiting and it was hard for her to get up the stairs.  On examination there was a mild increased valgus appearance with gait; there was a normal gait pattern.  The knees were stable with smooth full range of motion.  There was tenderness on the right lateral proximal tibia.  

In a May 2016 statement, submitted via Form 9, the Veteran reported that she had severe recurring symptoms of knees buckling and catching during movement, increased pain with movement, cracking of the knees during movement, and swelling.  

On December 2016 VA knee and lower leg conditions DBQ, the Veteran reported that both knees continued to be painful.  She indicated that she may have pain with bending or squatting, going down stairs, and with prolonged standing or walking. She took Aleve as needed.  There was no history of knee surgery.  She indicated that she had a history of flare-ups.  Range of motion studies revealed right knee flexion was to 80 degrees and extension was to 0 degrees.  Left knee flexion was to 90 degrees and extension was to 0 degrees.  The examiner noted that there was pain on flexion and extension, but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion loss after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was 5/5 on flexion and extension, bilaterally.  There was no reduction in muscle strength or atrophy.  There was no ankylosis.  There was no history of recurrent subluxation, lateral instability, and/or recurrent effusion.  There was no joint instability on stability testing (Lachman, Posterior drawer, and medial-lateral instability).  The Veteran did not have and never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  She did not have any meniscal conditions.  She occasionally used a brace for her knee pain.  The functional impact of the Veteran's bilateral knee conditions on her current employment was that she may not be able to bend or squat repetitively.  The examiner added that there was no evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.   

In consideration of the evidence, the Board finds that the Veteran is not entitled to a higher rating for any of her service-connected knee disabilities.  Regarding the Veteran's 10 percent ratings under Diagnostic Code 5003-5260, the evidence clearly shows that she has flexion, at worst, to 90 degrees in the left knee and 80 degrees in the right knee as reflected on the December 2016 VA examination report.  This accounts for the degree at which the she experiences pain during range of motion testing and repetitive use testing.  The flexion of the Veteran's knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2016).  DC 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased or separate rating is not warranted under DC 5261.  The Veteran has full extension the bilateral knees in VA treatment records as well as on May 2014 and December 2016 VA examinations.  The Veteran's knee extension would have to be limited to 15 degrees in order to warrant increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5261 (2016).  Because there is no evidence that the Veteran's extension in either knee was limited to 15 degrees, DC 5261 cannot serve as a basis for an increased or separate rating for her bilateral knee disability.   

As discussed above, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  However, on examination in May 2014 and December 2016, there was no additional limitation of motion due to pain or other functional loss after 3 repetitive motions.  The Board acknowledges that the Veteran has endorsed flare-ups during her examinations. VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, scheduling an examination to coincide with the Veteran's occasional flare-up is not a feasible option.

On May 2014 and December 2016 VA examinations, the Veteran indicated that she had flare-ups once or twice a month and a history of flare-ups.  Beyond this generalized report, she has not described the associated level of impairment that occurs during a flare-up.  These assertions are not documented in the VA treatment records.  Also, the August 2014 VA examiner stated that pain in the knee could significantly limit functional ability during flare-up and described decreased range of motion during flare-ups due to pain; however, the examiner could not comment on the degrees lost without resorting to mere speculation.  Pertinently however, the examiner did note that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Based on the above, the Board finds that the limited and painful movement, abnormal motion, and the Veteran's reports of pain with bending or squatting, going down stairs, and with prolonged standing or walking are adequately compensated by the disability ratings currently assigned, and are not shown to be so severe as to more closely approximate the next higher rating.  Indeed, there is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) under either Code 5260 or Code 5261 and the Veteran's schedular rating for limitation of motion of the bilateral knee is limited to the 10 percent awarded under Codes 5003-5260 for arthritis of the knee with painful motion.  

The Board notes that recently, the United States Court of Appeals for Veterans Claims held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). Specifically, the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Board finds that the December 2016 VA knee examination, considered together and in context of the other medical evidence, satisfies Correia and provides sufficient information upon which to base a decision. The Veteran's knee examination specifically addressed pain on both weight-bearing and nonweight-bearing and the pain caused by bending, squatting, going down the stairs, and prolonged standing or walking.

In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  Also, May 2014 and December 2016 VA examination report specifically noted that there was no evidence or history of recurrent subluxation/dislocation.  Furthermore, there was no x-ray evidence of patellar subluxation.  With respect to instability, although the Veteran consistently wore a knee brace, May 2014 and December 2016 VA examinations objectively found, with appropriate testing, that there was no instability in either knee. Therefore, the Board finds that a separate rating is not warranted for the Veteran's bilateral knee disabilities under DC 5257.  See 38 C.F.R. § 4.71a (2016).

Although VA treatment records, lay statements, as well as the May 2014 and December 2016 VA examination reports noted the Veteran's reports of her knees locking, cracking, catching, buckling, swelling, clicking, popping, and gliding, overall, the medical evidence does not show that the Veteran had a meniscal tear or dislocation or removal of the semilunar cartilage, nor has the Veteran indicated that she had such.  Furthermore, the May 2014 and the December 2016 VA examiner specifically reported that the Veteran did not have any meniscal conditions and the May 2014 VA examiner added that the Veteran did not have any surgical procedures for a meniscal condition.  Therefore, a disability evaluation under DC 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) and DC 5259 (symptoms of removal of semilunar cartilage) is not appropriate.  See 38 C.F.R. § 4.71a, DCs 5258, 5259 (2016).

Additionally, the evidence does not show that the Veteran experiences ankylosis in her bilateral knee joint, as she is able to demonstrate movement in her bilateral knees joint, albeit limited movement.  DC 5256

In considering the applicability of other diagnostic codes, the Board finds that DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, or impairment of the tibia and fibula.

VA treatment records do not reveal muscle contracture, or loss of muscle or ligament.  Muscles strength has been consistently reported as 5/5 in the bilateral knees.  See May 2014 and December 2016 VA examinations.  Therefore, a rating under 38 C.F.R. § 4.73, DCs 5313 (for muscle group XIII-flexion of the knee) or 5314 (for muscle XIV-extension of the knee) is not applicable.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran also has not identified or submitted any evidence demonstrating her entitlement to an increased rating for her service-connected bilateral knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5258, 5260, 5261 (2016).  Thus, the Board finds that during the period on appeal the criteria for a rating in excess of 10 percent for b have not been met.


ORDER

A 30 percent rating, but no higher, for major depressive disorder for the period from January 29, 2009 to June 23, 2011, is granted, subject to regulations governing the payment of monetary awards. 

A rating in excess of 30 percent rating for major depressive disorder for the period from June 24, 2011, is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome, right knee, with osteoarthritis is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome, left knee, with osteoarthritis is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


